                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:01-CR-109-1H


UNITED STATES OF AMERICA,           )
                                    )
      v.                            )
                                    )
REGGIE COLIN BLOUNT,                )                  ORDER
     Defendant.                      )




      This matter is before the court on defendant’s motion for

relief pursuant to the First Step Act.        Defendant moves for relief

under Section 403 of the First Step Act which altered the penalties

for multiple convictions under 18 U.S.C. § 924(c).             Specifically,

section 403 of the First Step Act of 2018, P.L. 115-391, December

21, 2018, 132 Stat. 5194, § 403(a), amended the language of 18

U.S.C. § 924(c)(1)(C), which requires a mandatory minimum 25-year

sentence for second or subsequent 924(c) offenses, and permitted

“stacking” of sentences for multiple 924(c) counts arising out of

the same conviction, to now allow stacking only where a prior

924(c) conviction was final at the time of the instant offense.

Id.

      However, section 403 of the First Step Act is not retroactive.

See § 403(b) (applying the change only “if a sentence for the



        Case 5:01-cr-00109-H Document 105 Filed 04/29/20 Page 1 of 2
offense has not been imposed as of such date of enactment”).

Therefore, defendant’s motion (DE #100) is DENIED.

     This 29th day of April 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 5:01-cr-00109-H Document 105 Filed 04/29/20 Page 2 of 2
